IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,394-01


                  EX PARTE ROBERTO CANALES MANCIAS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1323660-A IN THE 337TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to fifteen years’ imprisonment. The Fourteenth Court of Appeals affirmed his

conviction. Mancias v. State, No. 14-12-00624-CR (Tex. App.—Houston [14th Dist.] Dec. 28, 2012)

(not designated for publication).

        Applicant contends, among other things, that his plea was involuntary because counsel gave

incorrect advice about whether he would be placed on community supervision. Applicant has alleged

facts that, if true, might entitle him to relief. In these circumstances, additional facts are needed. As
                                                                                                      2

we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the

appropriate forum for findings of fact. The trial court shall order trial counsel to respond to

Applicant’s claim of ineffective assistance of counsel. The trial court may use any means set out in

TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the appropriate case, the trial court may rely on its

personal recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claim that his plea was involuntary. The trial court shall makes specific findings addressing

Applicant’s claim that his guilty plea was based on counsel’s assurance that he would be placed on

community supervision. The trial court shall also make any other findings of fact and conclusions

of law that it deems relevant and appropriate to the disposition of Applicant’s claim for habeas

corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.



Filed: July 23, 2014
Do not publish